Citation Nr: 1812006	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  11-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for status post right total knee replacement, rated 10-percent disabling prior to October 2, 2009; 100-percent disabling from October 2, 2009 to November 30, 2010; 30-percent disabling from December 1, 2010 to March 30, 2015; and 60-percent disabling since March 31, 2015.

2.  Entitlement to an increased evaluation for residuals of a left knee injury, including post-traumatic arthritis, rated as 10-percent disabling prior to March 31, 2015, and as 20-percent disabling since.

3.  Entitlement to a compensable rating for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to August 1968 and from December 1970 to December 1987.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, but the RO in Oakland, California, certified these claims to the Board for appellate review.

The Veteran testified in support of these claims during a November 2012 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  

The claim of entitlement to a compensable rating for bilateral (left and right ear) hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  However, the Board instead is going ahead and deciding the claims for higher ratings for the left and right knee disabilities.



FINDINGS OF FACT

1.  For the period prior to October 2, 2009, the Veteran's right knee with traumatic arthritis most nearly approximated 40 degrees flexion with full extension.

2.  For the period beginning December 1, 2010, the Veteran's right knee disability is manifested by chronic residuals consisting of severe painful motion or weakness.

3.  For the period prior to March 31, 2015, the Veteran's left knee with traumatic arthritis most nearly approximated 90 degrees flexion with full extension.

4.  For the period beginning March 31, 2015, the Veteran's left knee with traumatic arthritis manifested dislocated semilunar cartilage with frequent episodes of locking and pain.

5.  For the period beginning March 31, 2015, the Veteran's left knee with traumatic arthritis most nearly approximated 100 degrees flexion with extension limited to 20 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to October 2, 2009, the criteria for a rating in excess of 10 percent for right knee with traumatic arthritis are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2017).

2.  For the period beginning December 1, 2010, the criteria for a rating of 60 percent for status post right total knee replacement are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055.


3.  For the period prior to March 31, 2015, the criteria for a rating in excess of 10 percent for left knee with traumatic arthritis are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.

4. For the period beginning March 31, 2015, the criteria for a rating of 20 percent, but not higher, for left knee locking, joint pain, and effusion are met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258.  

5.  For the period beginning March 31, 2015, the criteria for a separate rating of 30 percent for limitation of extension are met.   38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Applicable Law

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 

"Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence establishing the state of the veteran's disability since one year before the veteran files the claim through the date VA makes a final decision on the claim.  And if there are variances in the severity of the disability over this time span, the rating accordingly is "staged."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  This change in rating, over time, compensates the veteran for these variations in the disability's severity since the effective date of his award.  


Right Knee

Entitlement to service connection for right knee injury with traumatic arthritis was granted in a May 1988 rating decision.  An initial 10 percent evaluation was assigned effective January 1, 1988.  The January 2009 rating decision on appeal continued the 10 percent rating.  In an April 2010 rating decision, the Veteran's condition was reclassified as status-post right total knee replacement and granted a 100 percent rating from October 2, 2009 to November 30, 2010; a 30 percent rating was granted from December 1, 2010.  Finally, in July 2017, the rating was increased to 60 percent effective March 31, 2015.  The Veteran contends that a higher rating is warranted for right knee injury with traumatic arthritis because his symptoms were more severe than what is contemplated by the current evaluations.  


Right Knee Prior to October 2, 2009

During the period prior to October 2, 2009, the Veteran's right knee injury with traumatic arthritis was rated as 10 percent disabling under DC 5257-5010.  Hyphenated DCs are used when a rating under one DC determines its rating based on a residual condition, with the number following the hyphen representing the residual.  38 C.F.R. § 4.27.  

Under DC 5257 ("Knee, other impairment of: Recurrent subluxation or lateral instability"), recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic code 5010 (arthritis, due to trauma, substantiated by x-ray findings) rates disabilities using the classifications of DC 5003 (arthritis, degenerative), which provides two rating options for  x-ray-established degenerative arthritis.  The first is based on limitation of motion (as classified under the DC for the joint involved) objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  The second option under DC 5003 applies where there is no limitation of motion; this option allocates either a 10 percent rating if two or more major joints (or minor joint groups) are involved or a 20 percent rating if the criteria for a 10 percent rating are met and there are occasional incapacitating exacerbations.  

The DCs that rate on the basis of limitation of knee motion are DCs 5260 (leg, limitation of flexion of) and 5261 (leg, limitation of extension of).  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The U. S. Court of Appeals of Veterans Claims (Veterans Court/CAVC) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, premature or excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss owing to these factors, including during prolonged or repeated use or when the symptoms are especially problematic ("flare ups").  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (The provisions of § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. at 85. Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added). In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 
0-percent disabling (i.e., noncompensable) under the applicable diagnostic code. The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion. See id. Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating. See id. at 43.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63, 604 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

VA's General Counsel also has held that separate ratings are permissible under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

With consideration of the DeLuca factors and this progeny, it is clear that the Veteran's right knee manifested flexion that is limited, at most, to 40 degrees with full extension.  The September 2008 VA examination documented range of motion from 0 to 40 degrees after repetitive testing.  The VA examiner found that the Veteran experienced pain, weakness, fatigue, and lack of endurance, but these factors were considered by the examiner when reporting the knee's range of motion.  The Veteran also reported at the September 2008 VA examination that he was unable to push his work truck brake with the needed force, could not walk longer than half a mile, could not stand for longer than two hours at a time, and was unable to garden, do yard work, or perform home repairs.  The Veteran reported at the September 2008 VA examination that he had flare-ups of 1 week's duration once a month, with a severity of nine out of ten, which was precipitated by twisting the knee wrong, falling, and being on it too long.  The examiner found no additional limitation of motion or function during flare-ups, however.

In a September 2009 private preoperative history and physical, the physician indicated that the Veteran could walk only a "minimal" distance, was unable to "drive his car well," had trouble with simple household ambulation, could not get in and out of his truck, had trouble sleeping, and had trouble doing simply activities of daily living.

The Veteran's right knee clearly resulted in functional impairment, but the objective medical evidence establishes that this impairment did not result in limitation of motion greater than 40 degrees of flexion or less than full extension.  Thus, a rating is not warranted under DC 5261 and a rating in excess of 10 percent is not warranted under DC 5260.  

A higher evaluation is not warranted under DC 5257.  Although the Veteran reported instability at the September 2008 VA examination and used a right knee brace, the objective evidence at the examination showed no subluxation or instability.  At the examination, the Veteran's right knee stability tests were normal for medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, anterior and posterior drawer test, and McMurray's test.  Although the Veteran is competent to report symptoms such as instability and the Board finds him credible, the Board gives greater weight to the medical evidence that performed multiple tests to determine no instability was present.


Right Knee Beginning December 1, 2010

The Veteran underwent total knee replacement surgery on October 2, 2009.  The Rating Schedule provides for a specific diagnostic code for rating the residuals of a knee replacement with prosthesis in 38 C.F.R. § 4.71a, DC 5055.  Under this DC, prosthetic replacement of a knee joint is rated 100 percent for one year following implementation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted. With intermediate degrees of residual weakness, pain or limitation of motion, a rating is made by analogy to DCs 5256, 5261 and 5262.  The minimum rating is 30 percent under this DC. 38 C.F.R. § 4.71a, DC 5055.

The Veteran is in receipt of a 100 percent evaluation from October 2, 2009, to November 30, 2010. The Board will not disturb this rating and instead must determine whether the right knee disability most nearly approximates a rating in excess of 30 percent for the period beginning December 1, 2010.  After review of the evidence, and granting reasonable doubt in favor of the Veteran, the Board finds that a rating of 60 percent is warranted for the status post total right knee replacement for the period beginning December 1, 2010.

There is no VA examination for the period prior to March 2015, but the Board notes that the March 2015 VA examination recorded flexion to 110 degrees and extension to 20 degrees due to pain, fatigue, weakness, lack of endurance, and incoordination.  Diagnostic Code 5055 provides that a rating may be made to analogy under DCs 5256, 5261 and 5262 with intermediate degrees of residual weakness, pain or limitation of motion.  The currently assigned 30 percent evaluation is the minimum rating possible following a knee replacement.  Rating by analogy as described in DC 5055, the March 2015 VA examination would result in a 30 percent rating for limited extension under DC 5261.

The Board also notes, however, that the March 2015 VA examination described the residuals of the total knee replacement as "Chronic residuals consisting of severe painful motion or weakness."  This was supported by the Veteran's testimony at the November 2012 hearing, where the Veteran reported his knee pain was a seven when taking Vicodin and a nine without Vicodin.  The Veteran also testified that he wore his knee braces approximately three days a week.  At the March 2015 VA examination, the Veteran reported flare-ups of "Severe excruciating pain in the knees on any significant walking which involves turning or bending."  The Veteran also regularly used braces, constantly used a cane, constantly used a grab bar in the bathroom, and had orthopedic shoes for both feet.

The Board acknowledges that the March 2015 VA examination was performed many years after the start date for this period.  The Veteran's testimony regarding significant pain in 2012 supports a finding that the symptoms noted in March 2015 pre-existed back to December 2010.  Thus, with consideration of the competent lay and medical evidence, the Board concludes that the Veteran's service-connected right knee disability most nearly approximates the criteria associated with a 60 percent rating under Diagnostic Code 5055 for the period beginning December 1, 2010.  


Left Knee

Entitlement to service connection for left knee injury with traumatic arthritis was granted in a May 1988 rating decision.  An initial 10 percent evaluation was assigned effective January 1, 1988.  The January 2009 rating decision on appeal continued the 10 percent rating.  In a  July 2017 rating decision, the rating was increased to 20 percent effective March 31, 2015.  The Veteran contends that a higher rating is warranted for left knee injury with traumatic arthritis because his symptoms were more severe than what is contemplated by the current evaluations.  


Left Knee Prior to March 31, 2015

During the period prior to March 31, 2015, the Veteran's left knee injury with traumatic arthritis was rated as 10 percent disabling under DC 5257-5010.  Hyphenated DCs are used when a rating under one DC determines its rating based on a residual condition, with the number following the hyphen representing the residual.  38 C.F.R. § 4.27.  

Under DC 5257 ("Knee, other impairment of: Recurrent subluxation or lateral instability"), recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic code 5010 (arthritis, due to trauma, substantiated by x-ray findings) rates disabilities using the classifications of DC 5003 (arthritis, degenerative), which provides two rating options for  x-ray-established degenerative arthritis.  The first is based on limitation of motion (as classified under the DC for the joint involved) objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  The second option under DC 5003 applies where there is no limitation of motion; this option allocates either a 10 percent rating if two or more major joints (or minor joint groups) are involved or a 20 percent rating if the criteria for a 10 percent rating are met and there are occasional incapacitating exacerbations.  

The DCs that rate on the basis of limitation of knee motion are DCs 5260 (leg, limitation of flexion of)  and 5261 (leg, limitation of extension of).  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals of Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

With consideration of the DeLuca factors and progeny, the Veteran's left knee manifested flexion that is limited, at most, to 90 degrees with full extension.  The September 2008 VA examination documented range of motion from 0 to 90 degrees after repetitive testing.  The Veteran reported at the September 2008 VA examination that he was unable to push his work truck brake with the needed force, could not walk longer than half a mile, could not stand for longer than two hours at a time, and was unable to garden, do yard work, or perform home repairs.  The Veteran reported at the September 2008 VA examination that he had flare-ups of the knee with a severity of seven out of ten, occurring three or four times a year for a duration of 1 week, precipitated by twisting the knee wrong, falling, or being on it too long.  The examiner found no additional limitation of motion or functional impairment during flare-ups, however.  At the November 2012 hearing, the Veteran testified his knee pain was a seven with Vicodin and a nine without Vicodin.  He also reported wearing knee braces approximately three days a week.  

The Veteran's left knee clearly resulted in functional impairment, but the objective medical evidence establishes that this impairment did not result in limitation of motion greater than 90 degrees of flexion or less than full extension.  Thus, a rating beyond 10 percent is not warranted under DCs 5261 and 5260.  

A higher evaluation is not warranted under DC 5257.  Although the Veteran reported instability at the September 2008 VA examination and used a left knee brace, the objective evidence at the examination showed no subluxation or instability.  At the examination, the Veteran's left knee stability tests were normal for medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, Lachman's test, anterior and posterior drawer test, and McMurray's test.  Although the Veteran is competent to report symptoms such as instability and the Board finds him credible, the Board gives greater weight to the medical evidence that performed multiple tests to determine no instability was present.


Left Knee Beginning March 31, 2015

For the period beginning March 31, 2015, the Veteran's left knee injury with traumatic arthritis was rated as 20 percent disabling under DC 5258.  This DC grants a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  The March 2015 VA examination indicated that the Veteran's left knee had meniscal tear with frequent episodes of joint locking and joint pain.  Thus, a 20 percent rating is warranted.

The Board has considered whether a rating under DC 5257 ("Knee, other impairment of: Recurrent subluxation or lateral instability") is warranted but finds that it is not.  At the March 2015 VA examination, the examiner noted instability but specifically found that there was no recurrent subluxation or lateral instability.  Thus, a rating under DC 5257 is not warranted.

Although an increased rating is not warranted based on recurrent subluxation or lateral instability, the Board finds that a separate evaluation is appropriate under DC 5261 (limitation of leg extension).  Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

During the March 2015 VA examination, the range of motion of the left leg after three repetitions was flexion to 100 degrees and extension to 20 degrees.  Extension of the leg to 20 degrees  results in an evaluation of 30 percent.  The Veteran reported flare-ups of "Severe excruciating pain in the knees on any significant walking which involves turning or bending."  The examiner noted that the examination was medically consistent with the Veteran's statements regarding functional loss during flare-ups and stated that there may be additional limitation of function with flare-ups.  The examination did not, however, record what additional functional limitations this would cause and stated that this could not be determined without mere speculation.  Thus, a 30 percent evaluation is warranted for the Veteran's limitation of left leg extension.


Some Additional Considerations

In Lyle v. Shulkin, No. 16-0994 (November 29, 2017) the Court held that the evaluation of a knee disability under DCs 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under DC 5258 or 5259, and vice versa.  The Court further held that entitlement to a separate evaluation in a given case depends on whether the manifestations of disability for which a separate evaluation is being sought already have been compensated by an assigned evaluation under a different DC.  See also 38 C.F.R. § 4.14, VA's anti-pyramiding regulation.

As mandated, all of the required DCs have been considered.  The Veteran's disabilities have been rated, at one time or another, under several different DCs - namely, 5257, 5010 (which, as mentioned, reverts to 5003), but also 5055 for the right knee disability and 5258 for the left knee disability.  Additionally, to the extent he has neurological impairment (peripheral neuropathy) in his right and left lower extremities, he is separately compensated for it under DC 8520.


TDIU

Finally, entitlement to a total disability rating based on individual unemployability (TDIU) is an additional element of an increased-rating claim(s) - provided the disability(ies) for which the Veteran is requesting a higher rating(s) also is causing unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, though, the Veteran already has been granted a TDIU in an August 2017 rating decision, effective March 31, 2015.  Thus, the Board need only consider whether a TDIU was warranted prior to then.

After considering the relevant evidence, the Board finds that TDIU entitlement prior to March 31, 2015, is not warranted.  The March 2015 VA examination found that the Veteran would not be able to return to his former positions as military police (MP) or security because of severe mobility limitations due to the degenerative joint disease (DJD), i.e., arthritis of his knees.  Sedentary work, however, was possible since it would allow him to rest his knees and was a reasonable alternative given his level of education, prior work experience and training.  In other words, prior to March 31, 2015, it cannot be said that he was incapable of substantially gainful versus just marginal employment.  38 C.F.R. §§ 4.16, 4.18.  The Board also sees that he reported during his September 2008 VA examination that he could stand - albeit for no longer than two hours at a time.  Thus, for at least the period prior to March 2015, he could perform sedentary work, including tasks that would require limited standing, such as parking attendant or toll booth operator.  Thus, remand for further consideration of TDIU entitlement is not necessary for the period prior to March 31, 2015.


ORDER

Entitlement to a rating in excess of 10 percent for right knee with traumatic arthritis for the period prior to October 2, 2009, is denied. 

Entitlement to a rating of 60 percent, but not higher, for status post right total knee replacement beginning December 1, 2010, is granted, subject to the statutes and regulations governing the payment of VA compensation.  

Entitlement to a rating in excess of 10 percent for left knee with traumatic arthritis for the period prior to March 31, 2015, is denied.


Entitlement to a rating of 20 percent, but not higher, for left knee locking, joint pain, and effusion for the period beginning March 31, 2015, is granted, subject to the statutes and regulations governing the payment of VA compensation. 

Entitlement to a separate 30 percent rating for limitation of extension for the period beginning March 31, 2015, is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Remand is necessary to provide a current examination for the Veteran's hearing loss. In a brief, his representative claimed the hearing impairment had worsened since the last VA examination in February 2015.  Thus, the severity of this disability needs to be reassessed. See  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination reassessing the severity of his hearing loss disability.

2.  Upon completion of this and all other necessary development, readjudicate this claim.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


